UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4660


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MATTHEW DONTE YOUNG,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:14-cr-00080-MR-DLH-1)


Submitted:   April 21, 2016                 Decided:   April 25, 2016



Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carol Ann Bauer, Morganton, North Carolina, for Appellant. Jill
Westmoreland Rose, United States Attorney, Anthony J. Enright,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Matthew Donte Young appeals his sentence for being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2012).      He    argues    that       trial    counsel     rendered      ineffective

assistance by portraying Young in the sentencing memorandum and

request for downward departure as a victim of the system when this

same system was about to sentence him.                 We affirm.

       “[A] defendant may raise a claim of ineffective assistance of

counsel in the first instance on direct appeal if and only if it

conclusively appears from the record that counsel did not provide

effective assistance.”           United States v. Galloway, 749 F.3d 238,

241 (4th Cir. 2014) (alterations, emphasis, and internal quotation

marks omitted).          Absent such a showing, ineffective assistance

claims should be raised in a motion brought pursuant to 28 U.S.C.

§ 2255 (2012), in order to permit sufficient development of the

record.     United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th

Cir.   2010).      Because       the    record    here     does    not   conclusively

establish    Young’s      claim,       Young    does   not   meet    this    demanding

standard.     This claim should be raised, if at all, in a § 2255

motion.

       Accordingly, we affirm the judgment of the district court.

We   dispense     with    oral   argument       because      the   facts    and   legal




                                           2
contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                3